16
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final office action mailed on 10/29/2021, the Applicant has filed a response on 1/13/2022 amending claims 1 and 10. No claim has been added or cancelled. Claims 1-16 are pending in this application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brahma et al. (US 2016/0202298), in view of Maeng et al. (US 2006/0001819).

Regarding claim 1, Brahma discloses a flexible circuit board, comprising: 
a flexible circuit board body (see 30 in Figs. 2-4 and 7), wherein a first dummy terminal, a second dummy terminal, and a third dummy terminal are provided on a surface of the flexible circuit board body, wherein the first dummy terminal is electrically connected to an external sink current input line arranged on the flexible circuit board body, the second dummy terminal is electrically connected to a first voltage test line and an external sink current output line that are arranged on the flexible circuit board body, and see non-exhaustive examples of the claimed terminals/lines/connections in 30 as shown in annotated Fig. 4 below, based on the broadest reasonable interpretation of the claimed limitations); and 
a driving chip (see 24 in Figs. 2-4 and 7), wherein a fourth dummy terminal, a fifth dummy terminal, and a sixth dummy terminal are provided on a surface of the driving chip and are electrically connected to a common node in the driving chip, the fourth dummy terminal is bonded to the first dummy terminal, the fifth dummy terminal is bonded to the second dummy terminal, the sixth dummy terminal is bonded to the third dummy terminal (see non-exhaustive examples of the claimed terminals/lines/connections in 24 as shown in annotated Fig. 4 below, based on the broadest reasonable interpretation of the claimed limitations); 
wherein the external sink current input line and the external sink current output line form an external sink current loop through the driving chip (see Figs. 4-6; para[0041]-para[0042]; para[0045]; para[0047]; para[0051]-para[0054]; “During testing, test equipment 52 may apply multiple known current values to a given one of pads PIFA_B2B and HIFA_B2B (e.g., pad PIFA_B2B) while measuring voltages on the pads”, forming a corresponding current loop through 24), a bonding resistance between the first dummy terminal and the fourth dummy terminal is a first bonding resistance (see Figs. 4-6; para[0041]-para[0042]; para[0051]-para[0056];  “A dummy ), a bonding resistance between the second dummy terminal and the fifth dummy terminal is a second bonding resistance (see Figs. 4-6; para[0041]-para[0042]; para[0051]-para[0056]; this claimed second bonding resistance R.sub.COG plus R.sub.FOG between the second dummy terminal and the fifth dummy terminal is determined in the same way as the R.sub.COG plus R.sub.FOG discussed above), and the first bonding resistance and the second bonding resistance each are a resistance on the external sink current loop (see in Fig. 4, the claimed first bonding resistance R.sub.COG plus R.sub.FOG between the first dummy terminal and the fourth dummy terminal and the claimed second bonding resistance R.sub.COG plus R.sub.FOG between the second dummy terminal and the fifth dummy terminal are a resistance on the current loop formed through 24; para[0041]-para[0042]; para[0051]-para[0056]).

    PNG
    media_image1.png
    523
    812
    media_image1.png
    Greyscale

However, Brahma does not appear to expressly disclose in a direction along which the driving chip and the flexible circuit board body are stacked, a projection of the driving chip on the flexible circuit board body, a projection of the fourth dummy terminal on the flexible circuit board body, a projection of the fifth dummy terminal on the flexible circuit board body, and a projection of the sixth dummy terminal on the flexible circuit board body are located in the flexible circuit board body.
Maeng discloses in a direction along which a driving chip and a flexible circuit board body are stacked, a projection of the driving chip on the flexible circuit board body, a projection of a fourth dummy terminal on the flexible circuit board body, a projection of a fifth dummy terminal on the flexible circuit board body, and a projection of a sixth dummy terminal on the flexible circuit board body are located in the flexible circuit board body (see in Figs. 1 and 5 integrated chip (IC) 700 mounted on the ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Brahma’s invention, with the teachings in Maeng’s invention, to have in a direction along which the driving chip and the flexible circuit board body are stacked, a projection of the driving chip on the flexible circuit board body, a projection of the fourth dummy terminal on the flexible circuit board body, a projection of the fifth dummy terminal on the flexible circuit board body, and a projection of the sixth dummy terminal on the flexible circuit board body are located in the flexible circuit board body, for the advantage of simplifying a manufacturing process by reducing number of elements and space, and thus, manufacturing costs, and providing a smaller sized display device (para[0011]; para[0070]-para[0071]).

Regarding claim 2, Brahma and Maeng disclose all the claim limitations as applied above (see claim 1). In addition, Brahma discloses the external sink current input line, the external sink current output line, the first voltage test line, and the second voltage test line extend to and are floating at an edge of the flexible circuit board body (see location of 38 in Figs. 2, 3, and in annotated Fig. 4 above).

claim 5, Brahma and Maeng disclose all the claim limitations as applied above (see claim 1). In addition, Brahma discloses an external sink current input terminal, an external sink current output terminal, a first voltage test terminal, and a second voltage test terminal are provided on the surface of the flexible circuit board body (see corresponding claimed terminals in 38 in Figs. 2, 3, and in annotated Fig. 4 above); wherein the external sink current input terminal is electrically connected to the external sink current input line, the external sink current output terminal is electrically connected to the external sink current output line, the first voltage test terminal is electrically connected to the first voltage test line, and the second voltage test terminal is electrically connected to the second voltage test line (see in annotated Fig. 4 above, each terminal correspondingly connected to each of the second voltage test line/external sink current input line and the first voltage test line/external sink current output line, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 8, Brahma and Maeng disclose all the claim limitations as applied above (see claim 1). In addition, Brahma discloses a display panel, comprising a display panel body and the flexible circuit board according to claim 1, wherein the flexible circuit board is electrically connected to the display panel body (see display 14 comprising the claimed display panel, comprising display layers 20, substrate 22, display driver integrated circuit 24 and flexible printed circuit 30, as shown in Figs. 1-4 and 7). 

Regarding claim 9, Brahma and Maeng disclose all the claim limitations as applied above (see claim 8). In addition, Brahma discloses a display device (see electronic device 10 in Fig. 1, which is a display device), comprising a mainboard (see in Figs. 1-2, “control circuitry 16 includes integrated circuits 46 that have been mounted on printed circuit board 44”) and the display panel according to claim 8 (see display 14 in Fig. 1 ), wherein the flexible circuit board of the display panel is electrically connected to the mainboard (see connections in Fig. 2). 

Regarding claim 10, Brahma discloses a test method, applied to a flexible circuit board (para[0041]-para[0056]; see Figs. 1-7), the flexible circuit board comprising: 
a flexible circuit board body (see 30 in Figs. 2-4 and 7), wherein a first dummy terminal, a second dummy terminal, and a third dummy terminal are provided on a surface of the flexible circuit board body, wherein the first dummy terminal is electrically connected to an external sink current input line arranged on the flexible circuit board body, the second dummy terminal is electrically connected to a first voltage test line and an external sink current output line that are arranged on the flexible circuit board body, and the third dummy terminal is electrically connected to a second voltage test line arranged on the flexible circuit board body (see non-exhaustive examples of the claimed terminals/lines/connections in 30 as shown in annotated Fig. 4 ); and 
a driving chip (see 24 in Figs. 2-4 and 7), wherein a fourth dummy terminal, a fifth dummy terminal, and a sixth  dummy terminal are provided on a surface of the driving chip and are electrically connected to a common node in the driving chip, the fourth dummy terminal is bonded to the first dummy terminal, the fifth dummy terminal is bonded to the second dummy terminal, the sixth dummy terminal is bonded to the third dummy terminal (see non-exhaustive examples of the claimed terminals/lines/connections in 24 as shown in annotated Fig. 4 above, based on the broadest reasonable interpretation of the claimed limitations); 
wherein the external sink current input line and the external sink current output line form an external sink current loop through the driving chip (see Figs. 4-6; para[0041]-para[0042]; para[0045]; para[0047]; para[0051]-para[0054]; “During testing, test equipment 52 may apply multiple known current values to a given one of pads PIFA_B2B and HIFA_B2B (e.g., pad PIFA_B2B) while measuring voltages on the pads”, forming a corresponding current loop through 24), a bonding resistance between the first dummy terminal and the fourth dummy terminal is a first bonding resistance (see Figs. 4-6; para[0041]-para[0042]; para[0051]-para[0056];  “A dummy circuit on a flexible printed circuit of the same type used in forming flexible printed circuit 30 may be used to measure flexible printed circuit trace resistance R.sub.FPC” (see Fig. 5); “A known ), a bonding resistance between the second dummy terminal and the fifth dummy terminal is a second bonding resistance (see Figs. 4-6; para[0041]-para[0042]; para[0051]-para[0056]; this claimed second bonding resistance R.sub.COG plus R.sub.FOG between the second dummy terminal and the fifth dummy terminal is determined in the same way as the R.sub.COG plus R.sub.FOG discussed above), and the first bonding resistance and the second bonding resistance each are a resistance on the external sink current loop (see in Fig. 4, the claimed first bonding resistance R.sub.COG plus R.sub.FOG between the first dummy terminal and the fourth dummy terminal and the claimed second bonding resistance R.sub.COG plus R.sub.FOG between the second dummy terminal and the fifth dummy terminal are a resistance on the current loop formed through 24; para[0041]-para[0042]; para[0051]-para[0056]); 
wherein the test method comprises: 
sinking a current into the external sink current input line and the external sink current output line in such a manner that the external sink current input line, the first see Figs. 4-6; para[0041]-para[0042]; para[0045]; para[0047]; para[0051]-para[0054]; “During testing, test equipment 52 may apply multiple known current values to a given one of pads PIFA_B2B and HIFA_B2B (e.g., pad PIFA_B2B) while measuring voltages on the pads”, forming the corresponding current loop/path, the current being e.g. Idc); 
acquiring a voltage difference U between the first voltage test line and the second voltage test line (see Figs. 4-6; para[0041]-para[0056]; voltages are measured on the pads HIFA_B2B (claimed first voltage test line) and PIFA_B2B (claimed second voltage test line) and the resulting voltage drop measured using a voltmeter in equipment 52); and 
acquiring a value of the second bonding resistance R, wherein R=U/I (see Figs. 4-6; para[0041]-para[0056]; “A dummy circuit on a flexible printed circuit of the same type used in forming flexible printed circuit 30 may be used to measure flexible printed circuit trace resistance R.sub.FPC” (see Fig. 5); “A known current may be applied to the circuit of FIG. 5 and the resulting voltage drop measured using a voltmeter in equipment 52”; “Trace resistance R.sub.FPC may then be determined using Ohm's law” and “Network analysis and the measured value of R.sub.FPC from the dummy flexible printed circuit may be used to determine the combined value of R.sub.COG plus ).
However, Brahma does not appear to expressly disclose in a direction along which the driving chip and the flexible circuit board body are stacked, a projection of the driving chip on the flexible circuit board body, a projection of the fourth dummy terminal on the flexible circuit board body, a projection of the fifth dummy terminal on the flexible circuit board body, and a projection of the sixth dummy terminal on the flexible circuit board body are located in the flexible circuit board body.
Maeng discloses in a direction along which a driving chip and a flexible circuit board body are stacked, a projection of the driving chip on the flexible circuit board body, a projection of a fourth dummy terminal on the flexible circuit board body, a projection of a fifth dummy terminal on the flexible circuit board body, and a projection of a sixth dummy terminal on the flexible circuit board body are located in the flexible circuit board body (see in Figs. 1 and 5 integrated chip (IC) 700 mounted on the flexible printed circuit (FPC) 650; see a projection of the IC 700 on the FPC 650 and projections of different terminals 710 on the FPC 650 are located in the FPC 650; para[0027]; para[0049]-para[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Brahma’s invention, with the teachings in Maeng’s invention, to have in a direction along which the driving chip and the flexible circuit board body are stacked, a projection of the driving chip on the flexible circuit board body, a projection of the fourth dummy terminal on the flexible para[0011]; para[0070]-para[0071]).

Regarding claims 11 and 14, these claims are analogous to claims 2 and 5, and therefore a rejected for the same reasons as claims 2 and 5 above.


Claims 3-4, 6-7, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brahma et al. (US 2016/0202298), in view of Maeng et al. (US 2006/0001819), and further in view of Kim (US 2015/0162388).

Regarding claim 3, Brahma and Maeng disclose all the claim limitations as applied above (see claim 2). In addition, Brahma discloses the flexible circuit board further comprises a first reserved terminal, a second reserved terminal, a third reserved terminal, and a fourth reserved terminal that are arranged on the surface of the flexible circuit board body, wherein the first reserved terminal is electrically connected to the external sink current input line, the second reserved terminal is electrically connected to the external sink current output line, the third reserved terminal is electrically connected to the first voltage test line, and the fourth reserved terminal is electrically connected to the second voltage test line (referring to Figs. 2, 3 and annotated Fig, 4 above, ). 
However, Brahma and Maeng do not appear to expressly disclose the flexible circuit board body has an encapsulation area in which a protecting layer is provided on the surface of the flexible circuit board body; wherein the first reserved terminal, the second reserved terminal, the third reserved terminal, and the fourth reserved terminal are arranged in the encapsulation area and are covered by the protecting layer.
Kim discloses a flexible circuit board body that has an encapsulation area in which a protecting layer is provided on a surface of the flexible circuit board body (see first and second flexible printed circuit boards 600 and 700 having areas on which encapsulation substrate 300 is provided, as shown in Figs. 3-4; para[0058]-para[0062]); wherein multiple reserved terminals are arranged in the encapsulation area and are covered by the protecting layer (see locations of e.g. connection terminals 620 and 740 of flexible printed circuit boards 600 and 700, as shown in Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Brahma’s and Maeng’s combination, with the teachings in Kim’s invention, to have the flexible circuit board body has an encapsulation area in which a protecting layer is provided on the surface of the flexible circuit board body, wherein the first reserved terminal, the second para[0008]; para[0026]; para[0058]).

Regarding claim 4, Brahma, Maeng and Kim disclose all the claim limitations as applied above (see claim 3). In addition, Kim discloses the flexible circuit board body further comprises flexible circuit board connecting areas located at two opposite sides of the encapsulation area in a first direction, and a bare connecting terminal is provided in one of the flexible circuit board connecting areas (see e.g., for the flexible printed circuit board 700, areas of connection terminals 720 and 740 with reference to Figs. 3-4, arranged in a vertical direction with respect to the area of encapsulation substrate 300, with the connection terminal 720 as the claimed bare connecting terminal); and wherein in the encapsulation area, the flexible circuit board body includes two opposite cutting edges in a second direction, the second direction is perpendicular to the first direction, and conductive lines extending to one of the two opposite cutting edges (see in Fig. 3 that in the area of the connection terminal 740 of the flexible printed circuit board 700 within the area of encapsulation substrate 300 (see Fig. 4), it includes two opposite cutting edges in a horizontal direction, and conductive lines extend to at least one of the two opposite cutting edges).
para[0008]; para[0026]).

Regarding claim 6, Brahma and Maeng disclose all the claim limitations as applied above (see claim 5). In addition, Brahma discloses the flexible circuit board body has a flexible circuit board connecting area (see e.g. areas of connectors 38/40 and 32/24/26 in Fig. 2); a bare connecting terminal is provided in the flexible circuit board connecting area (see terminals corresponding to areas of connectors 38/40 and 32/24/26 with respect to Figs. 2-4); and the external sink current input terminal, the external sink current output terminal, the first voltage test terminal, and the second voltage test terminal are located in the flexible circuit board connecting area (see locations of the second voltage test terminal/external sink current input terminal and the first voltage test terminal/external sink current output terminal are at ). However, Brahma and Maeng do not appear to expressly disclose the flexible circuit board body has an encapsulation area, wherein a protecting layer is provided on the surface of the flexible circuit board body in the encapsulation area. 
Kim discloses a flexible circuit board body has an encapsulation area and a flexible circuit board connecting area, wherein a protecting layer is provided on the surface of the flexible circuit board body in the encapsulation area (see first and second flexible printed circuit boards 600 and 700 having areas on which encapsulation substrate 300 is provided, and areas of connection terminals 610, 620, 720 and 740, as shown in Figs. 3-4; para[0058]-para[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Brahma’s and Maeng’s combination, with the teachings in Kim’s invention, to have the flexible circuit board body has an encapsulation area and a flexible circuit board connecting area, wherein a protecting layer is provided on the surface of the flexible circuit board body in the encapsulation area, for the advantage of protection from and preventing moisture and/or oxygen from being permeated, while reducing dead space to save space, and for a more compact and robust structure (para[0008]; para[0026]; para[0058]).

Regarding claim 7, Brahma, Maeng and Kim disclose all the claim limitations as applied above (see claim 6). In addition, Brahma discloses the flexible circuit board further comprises a first reserved terminal, a second reserved terminal, a third reserved terminal, referring to Figs. 2, 3 and annotated Fig, 4 above, see corresponding claimed reserved terminals in 38, each terminal correspondingly connected to each of the second voltage test line/external sink current input line and the first voltage test line/external sink current output line, based on the broadest reasonable interpretation of the claimed limitations).
In addition, Kim discloses multiple reserved terminals are located in the encapsulation area and are covered by the protecting layer (see locations of e.g. connection terminals 620 and 740 of flexible printed circuit boards 600 and 700, as shown in Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first reserved terminal, the second reserved terminal, the third reserved terminal, and the fourth reserved terminal are located in the encapsulation area and are covered by the protecting layer, as also taught by the combination, for the advantage of protection from and preventing moisture and/or oxygen from being permeated, while reducing dead space to save space, and for a more compact and robust structure (para[0008]; para[0026]; para[0058]).

claims 12-13 and 15-16, these claims are analogous to claims 3-4 and 6-7, and therefore a rejected for the same reasons as claims 3-4 and 6-7 above.

Response to Arguments

Applicant’s arguments with respect to claim 1, and similar claim 10, have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations have now been treated on the merits, and the rejection has been modified in the same fashion as the amended claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623  
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623